MEMORANDUM *
George E. Smallwood appeals the district court’s dismissal for lack of standing of his appeal of a decision of defendant Bureau of Land Management (BLM) to award a patent on 27.5 acres of land to co-defendant Lloyd Schade.
We lack jurisdiction to hear Smallwood’s appeal of the district court’s decision upholding the BLM because Smallwood did not file his notice of appeal within sixty days of the entry of judgment by the district court. See Fed. R.App. P. 4(a)(1)(B). The fact that Smallwood filed *583his notice of appeal within sixty days of the district court’s order fixing the award of costs does not make his appeal timely, because orders taxing costs do not operate to toll the appeal deadline. See Fed. R.Civ.P. 58; Buchanan v. Stanships, 485 U.S. 265, 268-69, 108 S.Ct. 1130, 99 L.Ed.2d 289 (1988). Thus, we must dismiss Smallwood’s appeal of the judgment for lack of jurisdiction. See Farley Transp. Co. v. Santa Fe Trail Transp. Co., 778 F.2d 1365, 1368 (9th Cir.1985).
Smallwood’s appeal is timely only with regard to the order assessing costs. Because Smallwood, in his reply brief, withdrew his challenge to the costs awarded by the district court, we treat the issue as conceded and affirm the district court’s costs order.
DISMISSED IN PART AND AFFIRMED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.